Citation Nr: 1423511	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-25 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for a service-connected acquired psychiatric disorder (variously diagnosed as adjustment disorder with mixed anxiety and depressed mood), from April 17, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

In Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). 

In the September 2008 rating decision, the appellant was awarded service connection for posttraumatic stress disorder (PTSD), rated as 30 percent disabling, effective April 17, 2007.  He filed a claim for increase in May 2009.  An August 2009 rating decision continued the 30 percent rating, and also recharacterized the Veteran's psychiatric disorder as adjustment disorder with mixed anxiety and depressed mood.  This August 2009 rating decision considered pertinent medical evidence which was associated with the claims file within one year of the September 2008 rating decision and directly relates to the severity of the appellant's service-connected acquired psychiatric disability; it is therefore considered new and material evidence.  Thus, the September 2008 rating did not become final and this claim is properly characterized as an appeal of the initial rating.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  Both were reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, delay an appellate decision in this appeal.

As part of the Veteran's May 2010 substantive appeal (VA Form 9), he informed VA that his condition had not improved, and, in fact, at his last doctor visit he was "put on more medication."  He included a list of his medications and the name of his physician.  The Board parenthetically observes that this named physician is the same VA physician shown to have last seen the Veteran on an outpatient basis.  This visit was in February 2009.  This is the most recent outpatient treatment record on file pertinent to the Veteran's service-connected psychiatric disorder.  

Review of the claims file also shows that the Veteran was most recently provided a VA examination concerning the service-connected disorder now perfected for appeal in December 2009.  This is almost 4.5 years ago.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this instance, it appears to the Board that the December 2009 VA examination is outdated as it was conducted more than four years ago.  The Board finds that a thorough and contemporaneous medical examination, that takes into account the records of prior medical treatment, should be conducted so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this case, the Veteran, as noted, in May 2010, informed VA that his medications taken for his psychiatric problems had increased.  This, to the Board, reasonably infers a contention of a worsening of his disorder, and an increase in severity since he had last been examined by VA.





When a veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity); VAOPGCPREC 11-95, para. 11 (Apr. 7, 1995).  Therefore, for the above-stated reasons, the Board finds that a contemporaneous VA examination is necessary to determine the current severity and manifestations of the Veteran's service-connected disorder now perfected for appeal.

The Veteran's pertinent paper claims folder includes VA outpatient treatment records dated to February 2009.  There is also a letter dated in July 2009 from the Tallahassee Vet Center noting treatment there on a monthly basis.  As noted, the Veteran in May 2010 informed VA that his medications had been increased, and he referenced the name of a VA staff psychiatrist.  As this case is being remanded, copies of any available VA medical records dated since February 2009 should be obtained.  In this regard, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also points out that where a veteran appeals the initial rating assigned for a disability, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should seek to obtain all VA and Vet Center treatment records dated from February 2009.  Any and all records obtained should be associated with the claims file.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the severity of the service-connected acquired mental disorder, identified as adjustment disorder with mixed anxiety and depressed mood.  All indicated tests and studies are to be performed.  The claims file and a copy of this REMAND should be made available to and reviewed by the examiner in connection with the examination. 

The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected acquired mental disorder.  In addition, the examiner should provide a Global Assessment of Functioning (GAF) score with an explanation of the significance of the score assigned.  The examiner should assign a GAF score for the Veteran's service-connected acquired mental disorder consistent with the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The examiner should include a complete rationale for the findings and opinions expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  The Veteran is hereby notified that it is his responsibility to report for any scheduled VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO/AMC must review the claims file and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.

5.  Following completion of all indicated development, the RO/AMC should review and readjudicate the instant claim in which the Veteran is seeking an increased initial disability rating.  If the benefit sought on appeal is not granted in full, the RO/AMC shall issue a Supplemental Statement of the Case and afford the Veteran and his representative an opportunity to respond thereto.  The RO/AMC should also consider whether "staged" ratings are appropriate in light of Fenderson and Hart.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on the Veteran's part until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


